— Motion by counterclaim plaintiffs-respondents for an order clarifying and resettling our order entered August 22, 1991 [175 AD2d 746] to the extent of providing that the judgment appealed from is deemed to remain in full force and effect from the date of its entry until such time as it is *484superseded by the judgment to be entered following a new assessment of damages is granted, and said decision and order is resettled by the addendum of the following paragraph:
"Pending the new inquest upon compensatory and punitive damages ordered herein, the judgment entered in this action in favor of counterclaim-plaintiffs and against counterclaim-defendants on April 26, 1990 shall remain in full force and effect, counterclaim-plaintiffs may conduct, without limitation, all lawful enforcement proceedings, and the lien of said judgment shall stand as security until such time as it is superseded by any further judgment directed by the inquest court following the assessment hearing.” Concur — Murphy, P. J., Carro, Wallach, Kupferman and Smith, JJ.